MEMORANDUM *
Ezra LeBourgeois appeals the district court’s dismissal of his claim for race discrimination under 42 U.S.C. § 1981 and Wash. Rev.Code § 49.60. The district court entered summary judgment after determining that LeBourgeois’s claims were contractually time-barred by the six-month limitation on actions provided in Rebecca Irene Fisheries’s (“RIF”) Crew Member Employment Contract (“Agreement”), which LeBourgeois signed. The district court also dismissed LeBourgeois’s state law claim based on the Agreement’s provision that “all disputes of whatever nature arising out of [the] employment relationship” would be governed by federal maritime law “and shall not be enlarged, supplemented or modified by the laws of any state or local jurisdiction.” We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Manatt v. Bank of America, 339 F.3d 792, 796 (9th Cir.2003), and we affirm in part, reverse in part, and remand.1
As a seaman, LeBourgeois enjoys special protection under maritime law. Orsini v. O/S SEABROOKE O.N., 247 F.3d 953, 964 (9th Cir.2001) (“In admiralty, law imposes a restraint on what normally on *159land might be viewed as hard bargaining^ between employer and employee.”). RIF thus has the burden to demonstrate that LeBourgeois’s waiver of rights “ ‘was executed freely, without deception or coercion, [ ] that it was made by the seaman with full understanding of his rights’ and that it is fair to the seaman.” Fuller v. Golden Age Fisheries, 14 F.3d 1405, 1408 (9th Cir.1994) (alteration in original) (quoting Garrett v. Moore-McCormack Co., 317 U.S. 239, 248, 63 S.Ct. 246, 87 L.Ed. 239 (1942)).
RIF has not met its burden. Under the plain language of the contract, see Flores v. American Seafoods Co., 335 F.3d 904, 910 (9th Cir.2003), the six-month limitation clause applies to a narrower category of disputes (“any legal action arising in connection with this agreement”) than the preceding choice-of-law clause (“all disputes of whatever nature arising out of this employment relationship”) and venue clause (“any legal action between [RIF and Crew Member]”). LeBourgeois stated in his sworn declaration that he did not knowingly or voluntarily waive his rights; this statement is sufficient to create a genuine issue of fact such that summary judgment is inappropriate. See Arrow Electronics Inc. v. Justus (In re Kaypro), 218 F.3d 1070, 1075 (9th Cir.2000). Furthermore, although “the nature of the ... legal advice available to the seaman at the time of signing the release [is] relevant to an appraisal of [ ]his understanding,” Garrett, 317 U.S. at 248, RIF has presented no evidence that the meaning it urges this court to apply was explained to LeBourgeois before signing.
LeBourgeois’s § 1981 claim arises from his employment relationship with RIF, not in connection with any provision in the written Agreement. See Manatí, 339 F.3d at 797 (noting that § 1981 protects against “employment discrimination occurring during the course of the employment” even where no written employment contract exists). Unlike in Simula v. Autoliv, 175 F.3d 716, 722 (9th Cir.1999), which did not apply the special protections afforded under maritime law, RIF’s compliance with the Agreement is irrelevant to LeBourgeois’s § 1981 claim. Because this written contract merely specifies his employment duties, rules of conduct,2 and compensation terms, LeBourgeois’s § 1981 race discrimination claim does not bear “a significant relationship to the contract.” C.f id. at 720 (“If Autoliv had fully complied with the contract, ... there would be no tort claims.”). Even under Simula’s liberal construction of a similar contract— a standard inapplicable outside the arbitration context — LeBourgeois’s § 1981 claim does not “arise in connection with” the Agreement. Mediterranean Ent. v. Ssangyong Corp., 708 F.2d 1458, 1464 (9th Cir.1983) (concluding that an arbitration clause in an contract encompassing claims “arising hereunder” did not include alleged violations which “could have been accomplished even if the Agreement did not exist.”). Because the six-month contractual limitation on actions therefore does not apply, we reverse the district court’s dismissal of LeBourgeois’s § 1981 claim.
We affirm, however, the district court’s summary judgment as to LeBourgeois’s state law claim under Wash. Rev.Code § 49.60. The Agreement’s choice-of-law clause applies to “all disputes of whatever nature arising out of this employment relationship,” and therefore encompasses this claim. Here, the “United States has a *160genuine and significant interest in the matters affected by the contract____” Flores, 335 F.3d at 917, 918 (citing Restatement (Second) of Conflicts of Laws § 187). Federal maritime law is not contrary to a fundamental policy of Washington law; LeBourgeois remains protected by federal anti-discrimination statutes such as § 1981. Nor is Washington’s interest “materially greater.” Id. at 917. “To the contrary, the federal interest in a maritime contract governing seamen’s wages is manifest, salient, and must be weighed on the issue of choice of law in this admiralty case.” Id. LeBourgeois’s claims are based on conduct that occurred at sea, and Le-Bourgeois himself is a resident of Louisiana, not Washington. Federal maritime law therefore applies to the exclusion of state law, as specified in the Agreement, and we affirm the district court’s summary judgment of LeBourgeois’s claim under Wash. Rev.Code § 49.60.
AFFIRMED in part, REVERSED in part, and REMANDED. Each side shall bear its own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because the parties are familiar with the facts, we reference them here only as they are necessary to explain our decision.


. By signing the Agreement, LeBourgeois "agree[d] to follow the rules outlined” in the Crew Member Handbook, which provides RIF's harassment policy. RIF, however is not bound by any reciprocal obligation.